Citation Nr: 1210939	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the lumbar spine, and assigned a noncompensable evaluation, effective November 14, 2007. In a January 2010 rating decision, the RO assigned a 10 percent evaluation for degenerative joint disease of the lumbar spine, effective November 14, 2007.   

In a January 2011 decision, the Board denied the claim on its merits. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). By order dated July 2011, the Court granted a Joint Motion for Remand, vacated the January 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Pursuant to the July 2011 Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review. 

In connection with the claim on appeal, the Veteran underwent VA spine examinations in March 2008 and December 2009. In a January 2011 decision, the Board determined that both VA examiners reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings. The Board concluded that the VA examination reports were probative and that no further assistance to the Veteran with the development of evidence was required. 

In the July 2011 Joint Motion for Remand, the Court found that VA's duty to assist was not satisfied and an examination was necessary which complies with 38 C.F.R. § 4.59. Specifically, the Court noted that 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability and that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint. The Court also cited its holding in Greyzck v. West that osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease. See Greyzck, 12 Vet. App. 288, 291 (1999). After a review of the VA examination reports of record, the Court determined that neither VA examiner provided both active and passive range of motion or weight-bearing and nonweight-bearing measurements as required by 38 C.F.R. § 4.59. 

In light of the Court's discussion in the Joint Motion for Remand and review of the evidentiary record, the Board finds that the Veteran's claim on appeal should be remanded for an additional VA examination of the Veteran's lumbar spine in compliance with 38 C.F.R. § 4.59. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file any outstanding treatment records pertaining to the Veteran's service-connected degenerative joint disease of the lumbar spine from January 2008, the date of the most recent treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected degenerative joint disease of the lumbar spine. The claims file must be made available to the examiner and the examination report should reflect that such review was accomplished.

Pursuant to 38 C.F.R. § 4.59, the Veteran's lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. If any requested testing cannot be performed, the examiner should explain the reason why.

Additionally, all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished and all pertinent symptomatology should be reported in detail. The report should list all subjective complaints and objective findings in detail, including range of motion testing and the existence, and frequency or extent, as appropriate, of any neurological symptoms associated with the Veteran's lumbar spine. The examiner should also render specific findings as to whether, during the examination, there is objective evidence of (1) pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine (any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine); and (2) any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis. Finally, the examiner should provide an opinion as to the duration of any incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion. If it is not feasible to address or render such findings, this should be stated and discussed in the examination report.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






